                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

     CHRISTOPHER WEST,                             : Case No. 3:18-cv-00245
                                                   :
             Plaintiff,                            :
                                                   : District Judge Walter H. Rice
     vs.                                           :
                                                     Magistrate Judge Sharon L. Ovington
                                                   :
     COMMISSIONER OF THE SOCIAL                    :
     SECURITY ADMINISTRATION,                      :
                                                   :
             Defendant.                            :


                             REPORT AND RECOMMENDATIONS 1


I.         Introduction

           The Social Security Administration provides Disability Insurance Benefits to

individuals who are under a disability, among other eligibility requirements. A disability in

this context refers to “any medically determinable physical or mental impairment” that

precludes an applicant from engaging in “substantial gainful activity.” 42 U.S.C. §

423(d)(1)(A); see Bowen v. City of New York, 476 U.S. 467, 469-70 (1986).

           Plaintiff Christopher West applied for Disability Insurance Benefits, asserting he was

under a disability starting on February 23, 2012. His applications and evidence worked their

way through preliminary denials leading up to review by Administrative Law Judge (ALJ)

Elizabeth A. Motta. Finding Plaintiff not disabled, ALJ Motta denied his application for




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
benefits. (Doc. #8, PageID #s 39-56).

       Plaintiff brings the present case contending (in part) that ALJ Motta incorrectly

weighed medical evidence, including the opinions provided by his treating psychologist

Paul Deardorff, Ph.D. Plaintiff seeks a remand of this case preferably for payment of

benefits but alternatively for further proceedings. The Commissioner finds no error in the

ALJ’s decision and asks the Court to affirm rather than remand.

II.    Background

       Plaintiff was thirty years old on his asserted disability onset date. He has at least a

high-school education. He worked in the past as a District Manager responsible for

managing several dozen newspaper-delivery employees.

       Plaintiff testified before ALJ Motta that he injured his back while working in 2011.

Despite several surgeries, he remains in low-back pain with leg numbness. His pain is sharp

and goes from his lower back through his groin, legs, feet, and toes. Because of this, his

upper back tightens, causing him additional pain. He explained to ALJ Motta that his back

“went out” five times before he stopped working. “I could not even put clothes on…,” he

said, “or even take a shower or anything for at least a week or so after every time it went

out.” (Doc. #8, PageID #67). To treat his pain, he takes Ibuprofen 800, Flexeril, and

Omeprazole. The most he can comfortably lift and carry is ten pounds. Any more weight

feels like it is crushing him. Id. at 77. He cannot walk without extreme back pain; he needs

to alternate between sitting and standing constantly throughout the day. Id.

       Plaintiff has mental-health difficulties. Twice a month, he saw psychologist Dr.

Deardorff for counseling. Each month, he also saw psychiatrist Ramakrishna Gollamudi,

                                               2
M.D., who prescribed Xanax, Zoloft, and Wellbutrin. Id. at 69. This medication took a

“tiny bit of the edge off” Plaintiff’s symptoms. Id. at 74. But his medication caused him to

become drowsy, dizzy, tired, a little nauseated. Id. at 76.

       A few times a week, Plaintiff’s psychiatric symptoms emerge in a singular way. He

explained, “I get stuck in what I call loops where I will pace back and forth for half an hour

to sometimes hours[,] repeating the same sentence over and over again….” Id. He also has

described his “blackouts” as “where I might get into the car a drive for 15 minutes and all of

a sudden not know why I’m in the car or where I’m going. I forget things. I put things in

the wrong places all the time.” Id.

       Plaintiff testified that he had “significantly worse” psychological problems at the

time of the ALJ’s hearing (in July 2014) than he’d had when he stopped working in 2012.

Id. at 71. He told the ALJ, “I have depression, extreme anxiety to the point of where I

regularly throw up and have non-stop diarrhea. I … will fall over. I’ve become very angry

and violent.” Id. He had never been arrested, but he added, “I probably came close the

other day when I almost took a machete into the DMV….” Id. at 72. He cannot leave his

house “without … just constantly thinking about murdering people.” Id. He once attempted

to commit suicide. Whether or not he sleeps well depends on his level of anger and anxiety.

A couple times a month, he will not sleep for days. Other times he will sleep all day. Id. at

75.

       If Plaintiff is in a large group of people, he gets very anxious and very paranoid. He

carries weapons wherever he goes. He added:

       My car’s literally full of weapons right now. I immediately start thinking about

                                               3
       torturing, raping, and murdering people, and I can’t not do that now. I have so
       many things going through my head that I can’t focus, which will sometimes
       lead me to kind of start falling over…. [T]here’s so much noise going on in my
       head that that drives the anger and then the pain, obviously, adds to that.

Id. at 78.

       During the day, Plaintiff cooks very basic stuff, not a full meal. He does the laundry

if his wife carries it for him. He does very little yardwork. His wife mows the lawn a lot.

Although he sometimes mows the lawn, he needs to use back braces and takes “a bunch of

medication, Icy Hot, and stuff to get through it.” Id. at 72. He goes to the store with his

wife but goes as early as possible to avoid people. Id. at 75. He tries “not to leave the house

as much as possible.” Id. at 73. He does not have friends due to his psychological

difficulties. He does not talk with his family and sees them once a year. As far as hobbies,

he has a computer but only uses it to check the news. He does not have a social media

account. He plays guitar, drums, base, and keyboard but can do so only for fifteen minutes

because he has difficulty focusing. Id. at 75-76. He had not played in a band for seven or

eight years. He reads but it is difficult for him to keep focused, so he flits from one thing to

the next.

       Plaintiff’s medical records reveal that in November 2013, psychologist Nicole

Leisgang, Psy. D., examined him. She observed that he was cooperative. He was clean and

neat in appearance. He appeared nervous by displaying noticeable facial fidgeting. He also

fidgeted with his hands, avoided eye contact, and laughed nervously at times. Dr. Leisgang

noticed that “[h]e also spoke in a somewhat monotone voice and was generally sullen….

He did not appear to exaggerate or minimize his difficulties. He was adequately motivated.”


                                               4
Id. at 402. Dr. Leisgang reported that Plaintiff “responded honestly and candidly on the first

half of the MMPI-2 [Minnesota Multiphasic Personality Inventory]….” Id. at 403. Despite

this reference to the first half of the MMPI, Dr. Leisgang accepted the results of this

personality test as “valid and suggestive of anxious and depressed mood.” Id. at 404; see

403 (“His responses were suggestive of anxious and depressed mood.”). Dr. Leisgang

further wrote, “In order to assess his effort, the Rey-15 Item Memory test was administered.

[He] reproduced 15 out of 15 items. His performance on this measure was not suggestive of

an intentional attempt to exaggerate memory deficits.” Id. at 403.

       Dr. Leisgang diagnosed Plaintiff with generalized anxiety disorder and depressive

disorder NOS and opined that these conditions stemmed from his workplace injury. Id. at

404-05. Dr. Leisgang recommended counseling and psychiatric consultation, with a goal of

increasing his social participation. Id.

       Beginning in December 2013, Plaintiff began counseling with Rebecca Sammartino-

Marple, MSW, LSW. Id. at 929. Ms. Sammartino-Marple diagnosed Plaintiff with

depressive disorder NOS. She found that Plaintiff’s “symptoms are current barriers to

returning to work. He has verbalized distress regarding his poor sleep, anger, racing

thoughts.” Id. Plaintiff’s twice monthly counseling with Ms. Sammartino-Marple

continued for nearly one year. At its conclusion in November 2014, she noted that Plaintiff

confirmed his ongoing violent thoughts, nightmares, racing thoughts, social isolation, poor

attention and concentration, and poor sleep. She noted that he was “not adequately

responding to psychotherapy at this time.” Id. at 888.

       In November 2014, psychologist Paul Deardorff, Ph.D., evaluated Plaintiff upon

                                               5
referral from Ms. Sammartino-Marple. He was, at that time, receiving workers’

compensation due to his depression. Id. at 135. Plaintiff told Dr. Deardorff, in part, “‘I

pace around the house … I say the same thing over and over … I get stuck.’” Id. at 336.

Plaintiff stated that he was easily angered and had violent, racist, and hateful thoughts. Id.

at 335-36. He said, “basically I hate everyone ….” Id. at 336. Dr. Deardorff observed the

following:

       [Plaintiff] was a cooperative man with whom rapport was adequately
       established. He was clean and neat in appearance. His grooming and hygiene
       [were] good. He appeared to be anxious as he maintained minimal eye contact
       and displayed slight but noticeable facial flushing. He displayed no other
       autonomic or motoric indications of anxiety. His thought processes were clear
       and logical. His complaints of pain could be indicative of a somatic focus. His
       comments were suggestive of obsessive thoughts and compulsive behaviors but
       he displayed no other abnormalities of mental content. His clinical presentation
       did not suggest that he appeared to exaggerate or minimize his difficulties. He
       was adequately motivated.

Id. at 394. As far as test results, Dr. Deardorff noted that Plaintiff’s MMPI-2 profile was

“not valid as test data is very strongly indicative of the over-endorsement of emotional

difficulty.” Id. at 338. Dr. Deardorff diagnosed Plaintiff with depression and anxiety with

obsessive-compulsive traits. He recommended continued counseling, psychiatric care,

vocational rehabilitation, and increased social interaction. Id.

       In January 2015, Plaintiff began therapy sessions with Dr. Deardorff. Id. at 704. By

August 2015, Plaintiff had seen Dr. Deardorff for psychotherapy on seven occasions. Dr.

Deardorff noted that Plaintiff’s pain leads to irritability. Plaintiff appeared to recognize that

he needs others in his life in order to cope with his depression more effectively. Id. at 392.




                                                6
       In July 2015, Dr. Deardorff completed a form for the Ohio Bureau of Workers’

Compensation. He reported that Plaintiff had decreased violent thoughts but continued to

experience feelings of hopelessness with some suicidal ideation. He remained irritable and

had difficulty in appropriately interacting with others. Id. at 644. He engaged in social

isolation, had limited energy, poor frustration tolerance, and preoccupation with pain. Id.

Dr. Deardorff believed that Plaintiff’s irritability, anxiety, and problematic thoughts would

prevent him from coping with vocational rehabilitation. Id.

       On January 27, 2016, Dr. Deardorff reported that he had seen Plaintiff three times in

the second half of 2015. Id. at 1851. Dr. Deardorff noted that Plaintiff was compliant in his

treatment and never missed appointments. Id. He reported that Plaintiff discussed his

marital problems in his therapy sessions, as he had back in 2015. Id. Dr. Deardorff

observed that Plaintiff generally displayed a rather flat affect and spoke in an almost

monotone. He wrote that Plaintiff “can be difficult to relate to. Again, prior to the injury,

he enjoyed his job, interacted well with others, and functioned adequately….” Id. at 1851.

       Also on January 27, 2016, Dr. Deardorff wrote a letter in response to Plaintiff’s call

to jury duty. Dr. Deardorff opined that if Plaintiff served as a juror, “what he might be

exposed to would very likely result in increased anger and more intense depression. He is

somewhat socially isolated and does not relate well to others. He would have considerable

difficulty working in a constructive manner with other jurors to reach a decision….” Id. at

1870. Dr. Deardorff asked that Plaintiff be released from jury duty because Dr. Deardorff

believed “with a reasonably degree of psychological certainty that serving would be

detrimental to his emotional health.” Id.

                                               7
        Later in 2016, Dr. Deardorff reported seeing Plaintiff six times from February

through June. Id. at 1872. He again noted that Plaintiff was compliant with his treatment

and discussed his marital problems during their sessions. Id. Dr. Deardorff explained that

Plaintiff’s limited functioning interfered with his marriage: “This remained a significant

source of tension, contributing to his depressive symptomatology and irritability.” Id. at

1872.

        In February 2017, Dr. Deardorff completed a form titled, “Attending Physican’s [sic]

Statement of Disability.” Id. at 1867. He reported that Plaintiff was cooperative. He had

halted speech, logical thought processes, fair insight, and retarded psychomotor activity.

Dr. Deardorff checked boxes indicating that Plaintiff had “no ability” or “minimal ability”

to perform many work-related functions—for instance, relating to others, dealing with the

public, interacting with supervisors, dealing with work stressed, behaving in an emotionally

stable manner, and understanding, remembering, and carrying out complex job instructions.

Id. at 1868.

        On February 16, 2017, Dr. Deardorff wrote a letter describing in detail Plaintiff’s

mental-health status. He reported that testing placed Plaintiff in the severe range of

depression. He described Plaintiff as unable to work:

        [Plaintiff] is an emotionally fragile individual who is having considerable
        difficulty coping with his pain, inability to work, and his significant depressive
        symptomatology. It is unlikely that he would respond appropriately to
        supervisory feedback or even the normal kidding which happens in the
        workplace. As such, it is my opinion with a reasonable degree of psychological
        certainty that [he] is incapable of functioning adequately in a competitive work
        environment.

Id. at 1866.

                                                8
III.     Standard of Review and ALJ Motta’s Decision

         Review of ALJ Motta’s decision considers whether she applied the correct legal

standards and whether substantial evidence supports her findings. Blakley v. Comm’r of

Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d

742, 745-46 (6th Cir. 2007). Substantial evidence consists of “more than a scintilla of

evidence but less than a preponderance….” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

241 (6th Cir. 2007); see Lawson v. Comm’r of Soc. Sec., 3:17cv119, 2018 WL 3301421, at

*4 (S.D. Ohio 2018) (Ovington, M.J.), Report & Recommendations adopted, 2018 WL

3549787, at *1 (S.D. Ohio 2018) (Rice, D.J.).

          The ALJ reviewed the evidence and evaluated Plaintiff’s disability status under a

each of the five sequential steps set forth in the Social Security Regulations. See 20 C.F.R.

§§ 404.1520, 416.920. 2 Her more pertinent findings began at steps two and three where she

found that Plaintiff had severe impairments—lumbar degenerative disc disease, depressive

disorder, history of polysubstance abuse—and that his impairments did not automatically

qualify him for benefits. (Doc. #6, PageID #47-54).

         At step four, the ALJ concluded that the most Plaintiff could do (his residual

functional capacity, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239 (6th Cir. 2002)),

consists of “light work” with many limitations. She found, for example:

         The claimant can stand/walk as much as four hours a day combined total during
         an eight-hour workday. He can sit up to six hours in an eight-hour workday….
         [He] is limited to performing simple, repetitive tasks involving low-stress duties
         (i.e., no strict production quotas or fast pace and only routine work with few

2
 Further citations to social security regulations will identify the pertinent Disability Insurance Benefits regulation with
full knowledge of the corresponding Supplemental Security Income regulation.

                                                             9
         changes in work setting). [He] should have only occasional contact with the
         public, co-workers, and supervisors, including no teamwork or over-the
         shoulder supervision.

Id. at 55.

         The ALJ concluded at step five that there were many full-time jobs Plaintiff could

perform. These main findings led the ALJ to ultimately conclude that Plaintiff was not

under a disability and not eligible to receive Disability Insurance Benefits or Supplemental

Security Income.

IV.      Discussion

         Social Security Regulations require ALJs to adhere to certain standards when

weighing medical opinions. “Key among these is that greater deference is generally given

to the opinions of treating physicians than to those of non-treating physicians, commonly

known as the treating physician rule.” Rogers, 486 F.3d at 242 (citations omitted). The rule

is straightforward:

         Treating-source opinions must be given “controlling weight” if two conditions
         are met: (1) the opinion “is well-supported by medically acceptable clinical and
         laboratory diagnostic techniques”; and (2) the opinion “is not inconsistent with
         the other substantial evidence in [the] case record.”

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (quoting in part 20

C.F.R. § 404.1527(c)(2)); see Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 723 (6th Cir.

2014).

         If the treating physician’s opinion is not controlling, “the ALJ, in determining how

much weight is appropriate, must consider a host of factors, including the length, frequency,

nature, and extent of the treatment relationship; the supportability and consistency of the


                                               10
physician’s conclusions; the specialization of the physician; and any other relevant factors.”

Rogers, 486 F.3d at 242 (citing Wilson, 378 F.3d at 544).

       The Regulations also require ALJs to provide “good reasons” for the weight placed

upon a treating source’s opinions. Wilson, 378 F.3d at 544. This mandatory “good reasons”

requirement is satisfied when the ALJ provides “specific reasons for the weight placed on a

treating source’s medical opinions.” Id. (quoting Soc. Sec. R. 96-2p, 1996 WL 374188, at

*5 (Soc. Sec. Admin. July 2, 1996)). The goal is to make clear to any subsequent reviewer

the weight given and the reasons for that weight. Id. Substantial evidence must support the

reasons provided by the ALJ. Id.

       Plaintiff contends that the ALJ “did not in any way come close to fulfilling her

obligation of giving good reasons for her unwillingness to accept Dr. Deardorff’s opinions.”

(Doc. #9, PageID #1951 (internal quotations omitted)). The Commissioner counters, “the

ALJ provided numerous good reasons for not giving Dr. Deardorff’s opinions’ controlling

weight and reasonably weighed Dr. Deardorff’s opinion in accordance with the regulations.”

       The ALJ decided not to place controlling or deferential weight on Dr. Deardorff’s

opinion because it is not well supported by the medical evidence and is inconsistent with

other substantial medical evidence. (Doc. #8, PageID #52). The ALJ then explained that

Dr. Deardorff “initially evaluated Plaintiff for purposes of the Bureau of Workers’

Compensation claim and said that he was not establishing a treating relationship, yet

[Plaintiff] continued to see Dr. Deardorff, who continued to request sessions, which could

indicate some conflict with regard to economic gain on the part of Dr. Deardorff.” Id.

(citing Exhibit 3F, page 8; PageID #398). This explanation is unreasonable for several

                                              11
reasons. First, the ALJ incorrectly thought Dr. Deardorff’s evaluation of Plaintiff on

November 5, 2014 was “for the purposes of his BWC claim….” Id. at 52. But Dr.

Deardorff explained in his report, “Christopher West was evaluated at the request of his

therapist, Ms. Sammartino, who expressed concern that his symptomatology has become

more severe ….” Id. at 395. Second, the fact that Dr. Deardorff explained to Plaintiff that

he was not providing treatment or establishing a doctor-patient relationship is consistent

with the purpose of the one-time evaluation Dr. Deardorff was performing. Third, there is

nothing in the evaluation report or Dr. Deardorff’s later treatment of Plaintiff (starting in

February 2015) that remotely suggests he was motivated in any way by a desire for financial

gain rather than providing the best possible treatment for Plaintiff. Fourth, the fact that Dr.

Deardorff provided information about Plaintiff to the BWC on later occasions is not

reasonably probative of any conflict of interest. It shows a psychologist helping a patient

obtain much-needed treatment in an age of ever-escalating medical costs.

       The ALJ next relied on the absence of objective medical evidence supporting Dr.

Deardorff’s opinions. This was error.

       [A] psychiatric impairment is not as readily amenable to substantiation by
       objective laboratory testing as a medical impairment ... consequently, the
       diagnostic techniques employed in the field of psychiatry may be somewhat less
       tangible than those in the field of medicine.... In general, mental disorders
       cannot be ascertained and verified as are most physical illnesses, for the mind
       cannot be probed by mechanical devices [sic] in order to obtain objective
       clinical manifestations of medical illness.... [W]hen mental illness is the basis
       of a disability claim, clinical and laboratory data may consist of the diagnosis
       and observations of professionals trained in the field of psychopathology. The
       report of a psychiatrist should not be rejected simply because of the relative
       imprecision of the psychiatric methodology or the absence of substantial
       documentation, unless there are other reasons to question the diagnostic
       techniques.

                                               12
Blankenship v. Bowen, 874 F.2d 1116, 1121 (6th Cir. 1989) (citing Poulin v. Bowen, 817

F.2d 865, 873-74 (D.C. Cir. 1987) (other citation omitted)).

       The ALJ explained that Dr. Deardorff’s treatment “notes generally show only some

symptoms of depression and anxiety, psychomotor retardation, halted speech, and no more

than moderately impaired attention, concentration, and memory….” Id. at 52. The ALJ,

however, ignored other signs and symptoms that Dr. Deardorff documented. In July 2015,

Dr. Deardorff recognized that Plaintiff expressed hopelessness with some suicidal ideation,

irritability. He was socially isolated and had limited energy, poor frustration tolerance, and

preoccupation with pain. Id. at 644. Dr. Deardorff opined that Plaintiff’s irritability,

anxiety, and problematic thoughts would prevent him from coping with vocational

rehabilitation. Id. In January 2016, Dr. Deardorff described Plaintiff as having a rather flat

affect and speaking in almost a monotone. Id. at 1851. He also noted that Plaintiff “can be

difficult to relate to.” Id. Plaintiff’s problems emerged, as Dr. Deardorff had noted in the

past, after he injured himself at work. Dr. Deardorff’s letter about Plaintiff and jury duty

again reports his many symptoms. Id. at 1870. In contrast to the ALJ’s decision, this

evidence strongly supports Dr. Deardorff’s opinions.

       The ALJ also relied on what she thought were “relatively normal” findings. Id. at 52.

But such findings on their face do not to conflict with Dr. Deardorff’s opinions—a person

can surely have work-preclusive depression and anxiety while likewise having some

strengths like good hygiene; a cooperative attitude in treatment; logical and coherent

thought processes; moderately impaired attention, concentration, and memory; adequate


                                              13
receptive language skills; fair insight; no difficulty with basic math calculations; “and

overall average to bright-average intelligence.” Id. at 52. Also, Dr. Deardorff knew

Plaintiff had these strengths yet still concluded that Plaintiff’s depression and anxiety would

be work preclusive. To this extent, the ALJ substituted her own lay interpretation of the

same set of data that Dr. Deardorff analyzed to reach his conclusions—another error. See

Boulis-Gasche v. Comm'r of Soc. Sec., 451 F. App’x 488, 494 (6th Cir. 2011); see

also Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996) (“ALJs must not succumb to the

temptation to play doctor and make their own independent medical findings.” (citations

omitted)); cf. Devoll v. Comm’r of Soc. Sec., No. 95-1166, 1996 WL 560424, at *4 (6th Cir.

1996) (“when a claimant presents evidence that she suffers from a mental impairment, the

ALJ should make every attempt to complete the record by retaining expert assistance under

§ 404.1520a.”).

       The ALJ erred similarly by finding Dr. Deardorff’s opinions out of proportion to Dr.

Gollamudi’s treatment notes. (Doc. #8, PageID #52). The ALJ, however, overlooked or

ignored that Dr. Gollamudi diagnosed Plaintiff with major depression, recurrent, and

repeatedly characterized his mood as depressed and anxious. E.g., PageID #s 1712, 1714,

1716, 1718, 1720, 1722. In August 2014, Plaintiff was irritable, his affect was constricted,

and he was resistant, impulsive, and restless. He was diagnosed with major depressive

disorder (MDD) recurrent with psychosis. Id. at 1708. Such evidence supports Dr.

Deardorff’s opinions.

       The ALJ, moreover, did not recognize that Plaintiff saw Dr. Gollamudi for

prescription management. Such appointments typically a much shorter time than counseling

                                              14
sessions with psychologists. Plaintiff reported, to his former attorney, that his appointments

with Dr. Gollamudi lasted about five minutes per month with Dr. Gollamudi asking only

three questions: “1) How are you feeling? 2) Are you sleeping?; and 3) How is your mood.”

Id. at 307. It is not surprising that Dr. Gollamudi’s records lacked detailed information

about Plaintiff’s ongoing psychiatric problems. And it was not reasonable for the ALJ to

view Dr. Deardorff’s opinions as out of proportion to the records of Dr. Gollamudi’s cursory

meetings with Plaintiff.

       The Commissioner contends that the ALJ reasonably discounted Dr. Deardorff’s

opinion because it was based upon Plaintiff’s non-credible reports of violent fantasies and

outbursts. “Because the ALJ reasonably found those reports non-credible, it was also

reasonable to conclude that Dr. Deardorff’s opinion was not supported by the record.”

(Doc. #11, PageID #1976).

       In support of this argument, the Commissioner cites to PageID #s 45 and 49. But the

ALJ did not specifically find on either page that Plaintiff’s reports of violent fantasies and

outburst as not credible. In addition, a review of these pages reveals that the ALJ erred as a

matter of law by finding Plaintiff’s descriptions of his symptoms “are not entirely consistent

with the medical evidence,” id. at 45, or “not fully supported by the record,” id. at 49. The

Regulations promise that when considering the intensity and persistence of a claimant’s

symptoms, ALJs will consider all the available evidence. “We will then determine the

extent to which your alleged functional limitations and restrictions due to pain or other

symptoms can reasonably be accepted as consistent with the medical signs and laboratory

evidence and other evidence to decide how your symptoms affect your ability to work.” 20

                                               15
C.F.R. §404.1529(a). Nothing in this, or elsewhere in the Regulations, permits an ALJ to

require the evidence to be “entirely consistent” or “fully support” the claimant’s statements

about his symptoms.

       Accordingly, for the above reasons, Plaintiff’s Statement of Errors is well taken.

V.     Remand

       A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to provide

“good reasons” for rejecting a treating medical source’s opinions, see Wilson, 378 F.3d at

545-47; failed to consider certain evidence, such as a treating source’s opinions, see Bowen,

478 F.3d at 747-50; failed to consider the combined effect of the plaintiff’s impairments, see

Gentry, 741 F.3d at 725-26; or failed to provide specific reasons supported by substantial

evidence for finding the plaintiff lacks credibility, see Rogers, 486 F.3d at 249.

       Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm, modify,

or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand under

sentence 4 may result in the need for further proceedings or an immediate award of benefits.

E.g., Blakley, 581 F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th Cir. 1994). The

latter is warranted where the evidence of disability is overwhelming or where the evidence

of disability is strong while contrary evidence is lacking. Faucher v. Sec’y of Health &

Human Servs., 17 F.3d 171, 176 (6th Cir. 1994).

                                              16
       A remand for an award of benefits is unwarranted in the present case because the

evidence of disability is not overwhelming and because the evidence of disability is not

strong while contrary evidence is weak. See Faucher, 17 F.3d at 176. Yet, Plaintiff is

entitled to an Order remanding this matter to the Social Security Administration pursuant to

sentence four of § 405(g) due to problems set forth above. On remand the ALJ should be

directed to review Plaintiff’s disability claim to determine anew whether he was under a

benefits-qualifying disability, including, at a minimum, a reassessment of his residual

functional capacity and a re-consideration of the evidence at steps three, four, and five of the

sequential evaluation.

                     IT IS THEREFORE RECOMMENDED THAT:

       1.     The Commissioner’s non-disability decision on December 27, 2017 be
              vacated;

       2.     This matter be remanded to the Social Security Administration under sentence
              four of 42 U.S.C. § 405(g) for further proceedings consistent with this Report
              and Recommendations and any Order adopting this Report and
              Recommendations; and

       3.     The case be terminated on the Court’s docket.


September 4, 2019                                  s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                              17
                         NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge otherwise
directs. A party may respond to another party’s objections within FOURTEEN days after
being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             18
